Citation Nr: 0209888	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for residuals of 
injury to thoracic vertebrae with arthritis (claimed as a 
neck injury), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The veteran had active service from June 194 to July 1947.  
The regional office (RO) has determined that the veteran's 
residuals of injury to thoracic vertebrae include both 
arthritis and cervical spine disability.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
residuals of injury to thoracic vertebrae.  An April 2002 
rating decision increased the rating to 30 percent, effective 
from December 1996.  The veteran has continued his appeal.


FINDING OF FACT

The veteran's residuals of injury to thoracic vertebrae with 
arthritis (claimed as a neck injury) are manifested by 
symptoms that are productive of severe limitation of motion 
of the cervical spine but not cord involvement or symptoms 
that require a neck brace; severe or pronounced 
intervertebral syndrome is also not shown.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for the veteran's residuals of injury to thoracic vertebrae 
with arthritis (claimed as a neck injury) have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5286, 5287, 
5288, 5290, 5291, 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, while the veteran has not been afforded a Department 
of Veterans Affairs (VA) examination since December 1997, the 
record otherwise reflects VA and private outpatient treatment 
and evaluation records which provide ample basis with which 
the Board may make a determination as to the current severity 
of the veteran's disability.  In addition, the Board notes 
that neither the veteran nor his representative have 
expressed any desire for the Board to forego its current 
consideration of this matter for the purpose of obtaining a 
more current VA orthopedic examination.  Indeed, the Board 
has received medical evidence from the veteran dated as 
recently as June 2002, which it is now permitted to review 
without initial consideration by the RO.  The Board further 
notes that the veteran has been advised of the pertinent law 
and regulations and that any delay for the purpose of 
additional notice of this information would therefore by 
unnecessary and unwarranted.

Private nuclear bone imaging conducted in October 1993 was 
interpreted to reveal intense activity in the mid thoracic 
spine consistent with a reported fracture at the T8 level.

VA outpatient records for the period of September 1995 to 
December 1995 reflect several evaluations for cervical spine 
complaints.  In September 1995 disc changes were noted at 
T12.  In December 1995, it was noted that the veteran's 
complaints included cervical spine degenerative joint disease 
(DJD) and weakened grip strength and tingling across the 
shoulders.  The assessment included cervical spine DJD with 
possible radiculopathy.  In September 1996, an examiner began 
to conduct an electromyogram (EMG), but the study was 
discontinued at the request of the veteran.  

VA spine examination in February 1997 revealed that the 
veteran reported an in-service injury to the neck area.  Neck 
range of motion indicated flexion of about 20 degrees and 
essentially no extension.  Rotation to the right was to 45 
degrees and to the left, 15 degrees, and both maneuvers were 
noted to produce pain.  X-rays were interpreted to reveal 
anterior wedging multiple mid thoracic vertebral bodies and 
DJD of the thoracic spine and degenerative C4 disc disease.  
The overall impression was degenerative arthritis of the 
cervical and thoracic spine.

Private medical records from the period of July to October 
1997 reflect treatment and evaluation for low back pain.  
Magnetic resonance imaging (MRI) of the thoracic spine in 
August 1997 was interpreted to reveal unremarkable vertebral 
heights and alignment, but with posterior end plate spurring 
at multiple levels to a mild to moderate degree.

VA spine examination in December 1997 revealed the examiner's 
belief that the previous or current existence of fracture in 
either the cervical or thoracic area was not supported by X-
ray findings.  The range of motion in the cervical region was 
considered very limited with 18 to 20 degrees of flexion, and 
there was right rotation of 45 degrees and left rotation of 
15 degrees with pain.  It was noted that the veteran could 
not extend the neck at all.  X-rays of the cervical spine 
were interpreted to reveal degenerative changes at C3-C6 disc 
space levels, involving anterior and posterior compartments.  
There was also narrowing of these disc spaces, osteophytes 
and degenerative facet changes.  The overall diagnosis was 
injury to the cervical or thoracic vertebra with loss of 
motion but with no history of fracture.

A rating decision in January 1998 increased the rating for 
this disability to 20 percent, effective from December 1996.

VA outpatient records from July and August 1998 reflect that 
in July 1998, X-rays of the cervical spine revealed patent, 
bilateral neural foramina.  In August 1998, an examiner noted 
that recent X-rays of the cervical spine revealed normal 
findings.

A VA medical statement from the December 1997 VA examiner, 
dated in November 1998, indicates the examiner's belief that 
current arthritic findings were simply related to old age.  

June 2002 private MRI of the cervical spine was interpreted 
to reveal cervical vertebra narrowing but no disc herniation, 
and several small bulges that were found to encroach mildly 
on the anterior of the thecal sac, and mild acquired stenosis 
with some ligamentum flavum facet hypertrophy at C5-C6 and 
C6-C7.  The impression was multiple lower cervical disc space 
narrowing and small disc bulges at multiple levels without 
significant encroachment upon the thecal sac, but with mild 
acquired stenosis at C5-C6 and C6-7 with ligamentum flavum 
facet hypertrophy.

The subject disability is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2001) at the maximum evaluation available for severe 
limitation of motion of the cervical spine.  The RO 
alternatively assigned this evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 for residuals of vertebra 
fracture, finding that the veteran's moderate loss of motion 
together with the 10 percent evaluation for demonstrable 
deformity of a vertebral body also justified a 30 percent 
evaluation.  Parenthetically, the Board would note that 
38 C.F.R. § 4.71a, Diagnostic Code 5285 should more 
appropriately apply only to the dorsal spine as there is no 
evidence in the record of a fracture site on the cervical 
spine.  Consequently, with a rating of 10 percent for 
moderate or severe limitation of the dorsal spine and another 
10 percent rating for vertebra deformity, the highest rating 
currently available under Diagnostic Code 5285 would be 20 
percent.  Clearly, there is no evidence of the requirement of 
a neck brace or cord involvement to warrant either a 60 or 
100 percent rating under Diagnostic Code 5285.

The Board first notes that as the RO has already granted the 
maximum rating of 30 percent available under Diagnostic Code 
5290 for limitation of motion of the cervical spine, there is 
no basis for the Board to assign a higher rating under that 
diagnostic criteria.  The Board would further note that the 
highest rating for dorsal spine limitation of motion is 10 
percent, and therefore 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2001) also does not provide a basis for a higher 
rating.  Additionally, as arthritis is also rated based on 
loss of motion of the affected joint, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (2001) would likewise not 
provide a basis for a higher evaluation.  It should also be 
noted that since a rating for arthritis would be based on 
loss of motion, if a separate rating were provided for this 
symptom, it would be necessary to reduce the currently 
assigned rating, as the evaluation of the same symptom based 
on various diagnoses constitutes prohibited pyramiding under 
38 C.F.R. § 4.14 (2001).  

With respect to the veteran's complaints of pain, with the 
assignment of the highest rating available for loss of 
motion, the veteran's pain would not justify a higher rating.  
It has been held that even when the Board erred in failing to 
consider functional loss due to pain, if it did so when the 
current rating was the maximum disability rating available 
for limitation of motion, remand was not appropriate.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  As there has been 
no diagnosis of spinal ankylosis, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5287, and 5288 (2001) would also not 
provide a basis for an increased evaluation.  

Finally, in view of diagnostic findings of mild disc 
degeneration of the cervical spine, the Board has also 
considered entitlement to a 40 percent or higher rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001), which relates 
to intervertebral disc syndrome.  The Board also notes that 
with respect to these criteria, while it was held in the case 
of Johnson v. Brown, 9 Vet. App. 7, 11 (1996), that where a 
diagnostic code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. § 4.40 and 4.45 (2001), 
with respect to pain, do not apply, General Counsel for VA 
has issued an opinion in which it was held that 38 C.F.R. 
§ 5293, intervertebral disc syndrome, involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. § 4.40 and 4.45 must be considered when a 
disability is evaluated under this diagnostic code.  
VAOPGPREC 36-97 (Dec. 12, 1997).  

In considering the veteran's symptoms throughout the relevant 
time frame, the Board notes that an examiner has never 
specifically found radiculopathy directly related to the 
veteran's service-connected disability, and the objective 
findings of disc degeneration have consistently been 
interpreted to be mild.  Thus, the Board finds that a 
preponderance of the evidence is clearly against a finding 
that such symptoms are indicative of the type of severe or 
pronounced symptoms necessary for a 40 percent or higher 
rating under Diagnostic Code 5293.  In addition, as was the 
case with the veteran's DJD, the Board finds that since the 
primary basis for the current 30 percent rating is due to 
findings of severe limitation of motion with pain, a separate 
rating for nerve damage would result in a reduction of the 30 
percent evaluation.  A separate rating for nerve damage 
related to mild disc degeneration would clearly constitute 
pyramiding, if limitation of motion was considered for 
purposes of both ratings.  38 C.F.R. § 4.14.

In summary, the Board finds that a preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent for residuals of injury to thoracic vertebrae with 
arthritis.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of injury to thoracic vertebrae with arthritis 
(claimed as a neck injury), is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

